WILKIN, District Judge.
This cause came on for hearing on the Proposed Plan of Reorganization and the Report of the Special Master (October 19, 1940) regarding objections to the Plan of Reorganization. ,
For the reasons set forth in such report of the special master, the court overrules the objections and exceptions and confirms and approves the master’s report.
On consideration of the plan, the court finds that it complies with the law and is fair and equitable; that the approximate amounts to be paid for expenses and fees incident to the reorganization have been fully disclosed so far as they could at the time be ascertained and, within limits fixed by the Commission, are reasonable.
The court is therefore of opinion that the Plan of Reorganization of the Erie Railroad Company and the Nypano Railroad Company should be approved.